NUMBERS 13-20-00336-CR AND 13-20-00337-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


TALVIN DJUAN GARLEY,                                                                    Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                      Appellee.


                      On appeal from the 122nd District Court
                           of Galveston County, Texas.


                              ORDER OF ABATEMENT

Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

        This matter 1 is before this Court on appellant Talvin Djuan Garley’s motion to abate

for findings of fact and conclusions of law regarding the timeliness of the trial court’s


        1  This appeal was transferred to this Court from the Fourteenth Court of Appeals in Houston by
order of the Texas Supreme Court. See TEX. GOV’T CODE ANN. §§ 22.220(a) (delineating the jurisdiction of
decision on appellant’s motions for new trial. The Court, having examined and fully

considered the motion, is of the opinion that it should be granted.

       The Court hereby abates and remands appellate cause numbers 13-20-00336-CR

and 13-20-00337-CR 2 to the trial court for further proceedings consistent with this order.

Upon remand, the trial court shall issue findings of fact and conclusions of law addressing

whether it was acting under the applicable emergency orders as issued by the Texas

Supreme Court, which suspended and modified certain deadlines because of the

pandemic, when it ruled on appellant’s motions for new trial.

       The trial court shall further cause its findings to be included in a supplemental

clerk’s record to be filed with the Clerk of this Court on or before the expiration of thirty

days from the date of this order.


                                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
12th day of January, 2022.




appellate courts); 73.001 (granting the supreme court the authority to transfer cases from one court of
appeals to another at any time that there is “good cause” for the transfer).
       2 Appellate cause numbers 13-20-00336-CR and 13-20-00337-CR were consolidated on April 13,
2021, and encompass trial court cause numbers 18CR0975 and 18CR0976.

                                                  2